Citation Nr: 0838502	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-18 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability, described as spondylolisthesis of L5 and lumbar 
disc disease L4-L5.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from February 2001 to May 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2005, a statement of the case was issued in April 2006, and a 
substantive appeal was received in May 2006.

The veteran testified at a Board hearing at the RO in 
September 2008.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The veteran's lumbar spine disability, described as 
spondylolisthesis of L5 and lumbar disc disease L4-L5, is 
causally related to, and was first manifested during, active 
duty military service.

2.  Chronic hypertension is causally related to the veteran's 
active duty military service.


CONCLUSIONS OF LAW

1.  Lumbar spine disability, described as spondylolisthesis 
of L5 and lumbar disc disease L4-L5, was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  Hypertension was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).  In light of the favorable 
decision for the veteran in this case, no further discussion 
of VCAA is necessary at this point.

Analysis

The issues on appeal involve claims of entitlement to service 
connection for multiple disabilities.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

I.  Lumbar Spine

Service medical records clearly document that the veteran 
experienced significant symptoms of lumbar spine disability 
during his period of active duty military service.  The Board 
observes that the veteran's September 2000 service enlistment 
examination shows that the veteran's back was evaluated to be 
clinically normal at enlistment, with no suggestion of any 
pre-existing back pathology or symptom complaints at that 
time.  In January 2004, the veteran described a two month 
history of back pain which caused him to awaken "3-4 times a 
night."  Examination at that time revealed paraspinal 
tenderness from the end of the thoracic spine through L3.  
The veteran was prescribed 'Naprosyn' and 'Robaxn' by the 
examining physician.  A February 2004 dental report notes 
that, at that time, the veteran continued to take anti-
inflammatory and muscle relaxer medication for his back 
symptoms.  A March 2004 medical record shows that the veteran 
discussed with a doctor that he still experienced "Mid and 
lower back pain" and was "currently taking two 
prescriptions" including "Naproxen."  Additional March 
2004 and April 2004 documents show that the veteran underwent 
physical therapy in a further attempt to address his back 
symptoms.  The veteran was separated from active duty 
military service the following month, in May 2004.

In May 2005, just over one year later, the veteran filed this 
claim for VA benefits in which he described "low back 
problems."  In the Board's view, in light of the evidence 
and circumstances in this case, this May 2005 claim strongly 
suggests that the veteran continued to experience the low 
back symptomatology documented in service.  In February 2008, 
the veteran was afforded a VA examination of his back 
symptoms.  Diagnoses of "Grade 1 spondylolisthesis of L5 
with marked pars defects" and "Lumbar disc disease L4-L5" 
were given at that time.

There are no medical records concerning post-service 
treatment for the veteran's back symptoms prior to February 
2008, but the veteran has testified at his September 2008 
hearing that he has experienced a chronicity of 
symptomatology since the onset of the lower back problems in 
service.  In light of the evidence showing significant back 
symptomatology throughout the veteran's last several months 
of active duty service, and the contemporaneous suggestion 
that his low back symptoms persisted one year following his 
discharge from service, the Board finds that the veteran's 
credible testimony is reasonably corroborated by the evidence 
of record.  There is no evidence of record which indicates 
that the veteran's in-service back pathology resolved without 
chronic residual disability, nor is there any evidence 
indicating that the etiology of the currently diagnosed 
chronic back disability features any non-service injury or 
event.

The February 2008 VA examination report addressing this issue 
does not offer any clear opinion discussing the likelihood 
that the veteran's current back diagnoses are causally 
related to his military service versus any non-service-
related etiology.  The February 2008 VA examination report 
states that "I cannot offer an opinion" and that the author 
felt "Unable to make a direct connection.  Lacking 
documentation of a chronic back problem after leaving the 
service." 

Under the circumstances, the Board believes that the 
available evidence reasonably shows that the veteran's 
documented in-service back symptoms persisted through the 
conclusion of his military service, persisted a year 
following separation, and are essentially the same symptoms 
that have now been medically attributed to a clear set of 
diagnoses at the first post-service medical examination of 
record.  The February 2008 VA examination report, while 
declining to indicate a demonstrated link between the current 
diagnoses and the in-service symptoms, also declines to 
discuss any reasons that such a link should be doubted.  The 
Board is compelled to find that in this case the positive 
evidence is at least in a state of equipoise with the 
negative evidence.  Thus, resolving reasonable doubt in favor 
of the veteran, service connection for the claimed lumbar 
spine disability is therefore warranted in this case.  38 
U.S.C.A. § 5107(b).

II.  Hypertension

Service medical records document that the veteran was 
medically followed for problems involving high blood pressure 
during his period of service.  The Board notes that the 
veteran's September 2000 enlistment medical examination 
report reveals no diagnosis for hypertension nor any 
indication of a pertinent diagnosed pre-existing pathology.  
Subsequent service medical records contain several documented 
measurements of the veteran's blood pressure over time.  In 
March 2003, the veteran's blood pressure was recorded at 
"144/86" and was noted to be at risk for "hypertension" at 
that time.  The veteran was required to undergo a "3 day 
blood pressure check," and was asked about any family 
history of hypertension (the veteran reported no family 
history of hypertension).  Significantly, a March 2004 
service medical record shows that a physician's assistant 
indicated that among the veteran's risk factors for heart 
disease was "Hypertension (BP > 140/90 or taking 
antihypertensive medications)."  The veteran was separated 
from active duty military service in May 2004.

In May 2005, just over one year later, the veteran filed this 
claim for VA benefits in which he described "high blood 
pressure."  In February 2008, the veteran was afforded a VA 
examination and the associated report explains that the 
veteran was officially diagnosed with hypertension in January 
2008, and has been prescribed hydrochlorothiazide.  The 
February 2008 examination report reconfirms the diagnosis of 
hypertension based upon blood pressure readings taken at that 
time.

Thus, the Board is presented with a record which shows that 
the veteran's blood pressure was considered 'high' during 
service, and that medical attention was paid to monitoring 
his blood pressure concerning risk for developing into 
hypertension.  One of the March 2004 reports even suggests 
that a physician's assistant may have believed that the 
veteran was diagnosed with hypertension; the criteria 
expressed in that document for the hypertension diagnosis is 
one which several of the veteran's documented in-service 
blood pressure measurements satisfy.  The veteran told the VA 
examiner in February 2008 that although he could not afford 
medical treatment following service, he checked his blood 
pressure "at stores" and that the results continued to show 
the high blood pressure which was documented during service.  
This testimony is credible and consistent with the record, as 
every available medical record since the first in-service 
mention of high blood pressure has shown either continuing 
high blood pressure or a diagnosis of hypertension.  There is 
no evidence of record which indicates that the veteran's in-
service high blood pressure or hypertension resolved without 
chronic residual disability, nor is there any evidence 
indicating that the etiology of the currently diagnosed 
hypertension is not likely related to service.

The February 2008 VA examination report addressing this issue 
does not offer any clear opinion discussing  the likelihood 
that the veteran's current hypertension is causally related 
to his military service or some non-service-related etiology.  
The February 2008 VA examination report states that "I 
cannot offer an opinion" and that the author felt "Unable 
to make a direct connection.  No documentation of a diagnosis 
of hypertension in the service or within a year of leaving 
the service."

Under the circumstances, the Board believes that the 
available evidence reasonably shows that the veteran's 
documented in-service blood pressure was considered 
suggestive, at least, of early hypertension by medical 
professionals at the time.  The high blood pressure persisted 
through the conclusion of his military service, and 
reasonably appears to have persisted following service, with 
no meaningful indication that the etiology of the current 
hypertension is distinct from the blood pressure concerns 
medically documented through the end of the veteran's 
military service.  The February 2008 VA examination report, 
while declining to indicate a demonstrated link between the 
current diagnosis and the in-service blood pressure readings, 
also declines to discuss any reasons that such a link should 
be doubted.  The Board is compelled to find that in this 
case, resolving reasonable doubt in favor of the veteran, the 
positive evidence is at least in a state of equipoise with 
the negative evidence.  Thus, service connection for 
hypertension is therefore warranted in this case.




ORDER

Entitlement to service connection for lumbar spine 
disability, described as spondylolisthesis of L5 and lumbar 
disc disease L4-L5 is warranted.  Entitlement to service 
connection for hypertension is warranted.  The appeal is 
granted to this extent.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


